      Case: 5:19-cv-01786-SL Doc #: 37-2 Filed: 01/15/21 1 of 3. PageID #: 200




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


BABCOX MEDIA, INC.,                           )       CASE NO.: 5:19-cv-01786
                                              )
                        Plaintiff,            )       JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )       DECLARATION OF
TFI ENVISION, INC., et al.,                   )       ELIZABETH P. BALL
                                              )
                        Defendants.           )
                                              )


               I, ELIZABETH P. BALL, pursuant to 28 U.S.C. § 1746, declare as follows:
               1.       I am the President and Creative Director of defendant TFI Envision, Inc.

(“TFI”). I make this declaration in support of TFI’s motion to dismiss on the basis of my

personal knowledge and my review of documents in TFI’s files.

               2.       TFI was founded in 1975 by Thomas G. Fowler. I joined the firm in 1983

and have been continuously employed since then. I became President and owner in 2006.

               3.       TFI is a Connecticut corporation with its principal place of business at 111

Westport Avenue, Norwalk, Connecticut. As detailed below, TFI has no connection whatsoever

to the state of Ohio.

               4.       TFI does not now and has never had offices in Ohio.

               5.       TFI does not own and has never owned real property in Ohio.
        Case: 5:19-cv-01786-SL Doc #: 37-2 Filed: 01/15/21 2 of 3. PageID #: 201




                6.      TFI does not have and has never had employees in Ohio. No employee,

officer, or agent of TFI has visited Ohio for business purposes in over twenty years.

                7.      TFI does not have active clients in Ohio.

                8.      TFI does not actively solicit business in Ohio.

                9.      TFI is not and has never been licensed to do business in Ohio.

                10.     TFI does not have and has never had an agent for service of process in

Ohio.

                11.     TFI has never sued or been sued by anyone in Ohio before this lawsuit.

                12.     To the best of my knowledge, TFI has never been party to any contract

that would affirmatively select Ohio law for its interpretation or Ohio state or federal courts for

its enforcement.

                13.     TFI has never been a principal party to any contract with plaintiff Babcox

Media, Inc. (“Babcox”).

                14.     On a number of occasions, TFI acted as the placement agent for certain

insertion orders sent to Babcox on behalf of TFI’s advertiser clients. None of those insertion

orders are at issue in this case.

                15.     Defendant HillCorp LLC (“HillCorp.) is a Delaware limited liability

company with its last known principal place of business in New York, New York.

                16.     Standard Motor Products is a New York corporation with its principal

place of business in Long Island City, New York.

                17.     Old World Industries, LLC is an Illinois limited liability company with its

principal place of business in Northbrook, Illinois.




                                                -2-
     Case: 5:19-cv-01786-SL Doc #: 37-2 Filed: 01/15/21 3 of 3. PageID #: 202




                18.    This case arises out of certain ads placed by our clients, Standard Motor

Products, Inc. and Old World Industries, LLC, in certain publications of plaintiff Babcox Media,

Inc. TFI served as the creative agency for those ads.

                19.    HillCorp acted as placement agent for the ads at issue in this case, sending

insertion orders to Babcox directly. TFI never saw any of the insertion orders before they were

sent to Babcox.

                20.    The publications in which those ads appeared are not Ohio-specific

publications.

                I declare under penalty of perjury that the foregoing is true and correct.

Executed on the 13th day of January 2020.




                                                        ___________________________________
                                                              Elizabeth P. Ball




                                                -3-
